PER CURIAM.
Harold J. Greer appeals the summary denial of ground three of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.1 In his third claim, Mr. Greer asserts that he elected not to testify at his trial based on his counsel’s misadvice regarding the consequences of such testimony. More specifically, he alleges that counsel told him that the State would be allowed to ask him about the facts and circumstances of his prior felony convictions. Having examined the attachments to the trial court’s order, we disagree that they conclusively refute Mr. Greer’s allegation. Accordingly, we remand for an evidentiary hearing on Mr. Greer’s third claim.
AFFIRMED IN PART, REVERSED IN PART; REMANDED.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.

. The trial court summarily denied grounds one and two of Mr. Greer’s postconviction motion. He has not appealed those rulings.